United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2866
                                     ___________

Michael Newhouse,                         *
                                          *
             Appellant,                   *
                                          *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Ford Motor Company,                       *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: November 30, 2001
                                 Filed: December 13, 2001
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Newhouse appeals the district court's1 order granting Ford Motor
Company's motion to enforce a settlement agreement. Because Newhouse failed to
carry his burden to show that his attorney lacked authority to enter into the settlement,
see Turner v. Burlington N. R.R. Co., 771 F.2d 341, 345-46 (8th Cir. 1985), we affirm
the judgment of the district court. See 8th Cir. R. 47B. We deny appellee's pending
motion as moot.

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-